UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS

                                            No. 16-4053

                                   JOSEPH SPELLERS, APPELLANT,

                                                  V.

                                     ROBERT L. WILKIE,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.

                         On Appeal from the Board of Veterans' Appeals

(Argued April 19, 2018                                                  Decided September 7, 2018)

       Dana N. Weiner and Alyse E. Galoski, with whom Lauren E. Robbins was on the brief, all
of Providence, Rhode Island, for the appellant.

       Anthony D. Ortiz and Carolyn F. Washington, with whom James M. Byrne, General
Counsel; and Mary Ann Flynn, Chief Counsel, were on the brief, all of Washington, D.C., for the
appellee.

       Before BARTLEY, ALLEN, and MEREDITH, Judges.

       ALLEN, Judge: The appellant, Joseph Spellers, is a veteran of the U.S. Army with
honorable service. He is service connected for bilateral lower extremity sciatica. He also uses a
cane and walker as a result (at least in part) of this condition. He timely appeals a November 17,
2016, Board of Veterans' Appeals (Board) decision denying referral for consideration of an
extraschedular rating under 38 C.F.R. § 3.321(b)(1).
       This matter was submitted to a panel of the Court principally to address whether the Board
must consider the appellant's use of assistive devices, such as a cane or walker, in its extraschedular
analysis of his sciatica. As we will further explain, because of the nature of the criteria contained
in 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 and 38 C.F.R. § 4.120, we hold that the
schedular rating criteria contemplate the symptoms necessitating the use of assistive devices, as
well as the severity of those symptoms, and thus referral for extraschedular consideration on that
basis was not warranted. But, remand is nonetheless warranted because the Board gave an
inadequate statement of reasons or bases for finding the appellant's report of side effects from his
pain medications not credible. Therefore, the Court will set aside the November 2016 Board
decision on appeal and remand this matter for further proceedings.
                           I. FACTS AND PROCEDURAL HISTORY
       In January 2006, VA granted service connection to the appellant for a low back strain and
eventually awarded a 20% disability rating. Following VA examinations, VA also awarded 10%
disability ratings for sciatica of each of his legs in November 2009. The appellant appealed these
ratings to the Board, which denied an increase (including on an extraschedular basis) in a May
2015 decision. He appealed the Board decision only to the extent that he had been denied referral
for consideration of an extraschedular rating. In March 2016, the Court granted a joint motion for
partial remand on that issue.
       In the November 17, 2016, decision on appeal, the Board declined to refer the appellant's
claim for consideration of a disability rating higher than 10% for right and left lower extremity
sciatica on an extraschedular basis. The Board considered the appellant's use of a cane and walker
and concluded that, although they are "not specifically listed in the rating criteria for evaluating
neurologic disabilities, assistive devices are provided to alleviate the presence of symptoms and/or
functional limitations caused by an individual's disability." Record (R.) at 11. The Board found
that the appellant's symptoms that required the use of assistive devices "are fully contemplated by
the rating criteria and associated regulations" and "the use of such assistive device directly
addresses a veteran's functional limitations." R. at 12. Therefore, the Board concluded, "the use of
such devices does not create an exceptional disability picture such that the rating criteria is
inadequate." Id. The Board also considered the appellant's use of pain medication and its associated
side effects in connection with its extraschedular analysis but found that his reports were not
credible. The Board based its credibility determination in large measure on the appellant's failure
to report certain side effects during treatment at various times, as purportedly required under a
patient agreement he signed. Finally, the Board considered the collective impact of the appellant's
service-connected disabilities and concluded that referral for extraschedular consideration was not
warranted on this basis because all his symptoms are contemplated by the rating criteria for each
disability individually.


                                         II. ANALYSIS
       Our analysis begins with a discussion of the caselaw governing extraschedular analysis and
the framework provided for the schedular criteria for sciatica. We then address the appellant's
argument that the Board failed to properly consider his use of assistive devices in this context.



                                                 2
Next, we discuss the Board's credibility determination relating to the side effects of the appellant's
pain medication and, in that context, the appellant's argument that the Board failed to address the
second part of an extraschedular analysis. Finally, we briefly address the appellant's argument that
the Board erred in assessing whether an extraschedular referral was warranted based on his
combined service-connected disabilities.
                          A. Use of Assistive Devices and Diagnostic Code 8520
                                          1. Extraschedular Framework
         Service-connected disabilities are assigned ratings to adequately compensate veterans.
38 C.F.R. § 3.321(a) (2018); King v. Shulkin, 29 Vet.App. 174, 178-79 (2017). When the
corresponding or analogous DC for evaluating a disability is insufficient to compensate a veteran
for a service-connected disability, see 38 C.F.R. §§ 4.20, 4.27 (2018), extraschedular evaluation
may be appropriate. For these exceptional cases, 38 C.F.R. § 3.321(b)(1) provided, in relevant
part:
         To accord justice . . . to the exceptional case where the schedular evaluations are
         found to be inadequate, the Under Secretary for Benefits or the Director,
         Compensation Service, upon field station submission, is authorized to approve on
         the basis of the criteria set forth in this paragraph an extra-schedular evaluation
         commensurate with the average earning capacity impairment due exclusively to the
         service-connected disability or disabilities. The governing norm in these
         exceptional cases is: A finding that the case presents such an exceptional or unusual
         disability picture with such related factors as marked interference with employment
         or frequent periods of hospitalization as to render impractical the application of the
         regular schedular standards.[1]

         In Thun v. Peake, this Court held that determining whether a veteran is entitled to a referral
for consideration of extraschedular rating under § 3.321(b) requires a three-part inquiry.
22 Vet.App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The
first element requires the Board to determine whether the "evidence before VA presents such an
exceptional disability picture that the available schedular evaluations for that service-connected
disability are inadequate." Id. This requires the Board to compare a veteran's specific symptoms


         1
          This version of § 3.321(b)(1) was in effect until January 8, 2018, when an amended version took effect. The
revised version purportedly eliminates the possibility of an extraschedular referral for the collective impact of service-
connected disabilities. A regulatory challenge is currently pending before the Federal Circuit (National Organization
of Veterans' Advocates, Inc. v. Wilkie, No. 18-1391) and the new regulation is at issue in a case pending before a panel
of this Court (Thurlow v. Wilkie, No. 16-3633).



                                                            3
and their severity with those contemplated by the rating schedule. King, 29 Vet.App. at 178-79. If
the Board determines that a veteran's symptoms or their severity is not contemplated by the rating
schedule, the second element requires the Board to "determine whether the claimant's exceptional
disability picture exhibits other related factors," such as marked interference with employment or
frequent periods of hospitalization. Thun, 22 Vet.App. at 116. Finally, if the first two elements are
met, the final element mandates that the Board refer the claim to the Under Secretary for Benefits
or the Director of Compensation Service for a determination about whether an extraschedular
rating is warranted. Id.
       The Court has emphasized that the Thun "steps" are actually three necessary "elements" of
an extraschedular rating analysis. Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009). Moreover,
though the first and second elements are interrelated, they involve distinct analyses such that "[i]f
either element is not met, then referral for extraschedular consideration is not appropriate." Yancy
v. McDonald, 27 Vet.App. 484, 494-95 (2016).
       The Board's determination of whether referral for extraschedular consideration is
appropriate is a finding of fact that the Court reviews under the "clearly erroneous" standard of
review. Thun, 22 Vet.App. at 115. "'A factual finding' 'is "clearly erroneous" when although there
is evidence to support it, the reviewing court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.'" Hersey v. Derwinski, 2 Vet.App. 91, 94
(1992) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, (1948)). Despite this deferential
standard of review of the factual determinations the Board makes in an extraschedular analysis,
the Court reviews legal questions implicated in the Board's decision de novo. See Butts v. Brown,
5 Vet.App. 532, 538 (1993) (en banc).
       What is contemplated under the applicable rating criteria sets the stage for an
extraschedular analysis. Thus, we must determine what the applicable DCs contemplate with
respect to the appellant's sciatica. We turn to that issue next.
                                  2. Schedular Criteria for Sciatica
       The appellant's bilateral sciatica is rated under the portion of the rating schedule concerning
"Neurological Conditions and Convulsive Disorders." 38 C.F.R. § 4.124a (2018). A note
preceding the various DCs under this regulation provides that "disabilit[ies] from the following
diseases and their residuals may be rated from 10[%] to 100[%] in proportion to the impairment
of motor, sensory, or mental function." Id. This note echoes another general principle for rating



                                                   4
neurological conditions, that "[d]isability in this field is ordinarily to be rated in proportion to the
impairment of motor, sensory or mental function." 38 C.F.R. § 4.120 (2018). It further notes that,
when rating nerve injuries, "attention should be given to the site and character of the injury, the
relative impairment in motor function, trophic changes, or sensory disturbances." Id. (emphasis
added).
          Specifically, sciatica is rated under DC 8520 for diseases of the sciatic nerve, which reads
as follows:
                                                 Sciatic nerve
                 Paralysis of:
                 Complete; the foot dangles and drops, no active movement possible of
                 muscles below the knee, flexion of knee weakened or (very rarely)
                 lost………………………………………………………………………..80
                 Incomplete:
                        Severe, with marked muscular atrophy…………………………...60
                        Moderately severe………………………………………………..40
                        Moderate…………………………………………………………20
                        Mild………………………………………………………………10

38 C.F.R. § 4.124a, DC 8520.
                            3. Appellant's Argument about Assistive Devices
          The appellant argues that the Board failed to explain how DC 8520 contemplates the use
of assistive devices, such as a cane or walker, for his bilateral sciatica such that extraschedular
referral is not warranted. He asserts that the Board misinterpreted § 3.321(b)(1) in finding that
assistive devices address functional limitations that are contemplated by the rating criteria.
Furthermore, he argues that, even if the use of assistive devices was contemplated as a symptom,
the Board was still required to discuss use of assistive devices in the extraschedular analysis,
because use of such devices indicates the severity of his condition.2
          To address these arguments, we must turn to the schedular criteria to consider how the use
of assistive devices fits into those criteria and whether those criteria contemplate the symptoms
and severity of those symptoms for which the assistive devices are needed.




        2
          The appellant also argues that DC 8520 does not contemplate the effects of using assistive devices. The
Court addresses this argument in part II.A.6 below.



                                                       5
                                            4. Symptoms
       The Court reviews the interpretation of regulations de novo. See Tropf v. Nicholson,
20 Vet.App. 317, 320 (2006); see also Kent v. Principi, 389 F.3d 1380, 1384 (Fed. Cir. 2004). In
this case, 38 C.F.R. § 4.120 sets out basic considerations for rating neurological conditions,
specifically, impairment of motor and sensory functions. This provision applies to all DCs listed
under the heading "Neurological Conditions and Convulsive Disorders." Cf. DeLuca v. Brown,
8 Vet.App. 202, 207 (1995) (holding that an individual DC "does not subsume the functional loss
requirements laid out in 38 C.F.R. §§ 4.40 and 4.45," provisions that appear before the listing of
DCs in the context of rating musculoskeletal disabilities); see also Southall-Norman v. McDonald,
28 Vet.App. 346, 351 (2016) (noting that regulations that immediately precede DCs "explain how
to arrive at proper evaluations under the DCs appearing in that portion of the rating schedule"
(internal quotation marks and alteration omitted)). Therefore, when rating each neurological
condition, one must consider the impairment of, among other factors, motor and sensory functions,
as required by § 4.120.
       As § 4.120 relates to this matter, the parties agree that its reference to and incorporation of
all categories of impairment of motor, sensory, or mental function contemplate all symptoms of
sciatica that would necessitate the use of an assistive device such as a cane or walker. See
Appellant's Supplemental Brief (Br.) at 1; Secretary's Supplemental Br. at 1-2. The Court agrees
and holds that § 4.120 contemplates any impairment of motor or sensory function that would
require the use of an assistive device such as a cane or walker. Specifically, in this case, the Board
noted that "assistive devices are provided to alleviate the presence of symptoms and/or functional
limitations caused by an individual's disability." R. at 11. More specifically, the Board stated that
a cane is "provided to normalize an abnormal gait pattern that may be limited by pain, weakness,
or decreased endurance." R. at 12. The Board further found, and the appellant does not dispute,
that his "falls, weakness, give-way, fatigue, and stiffness are all impairments of his motor function"
and that "his reports of shooting or radiating pain, numbness, and tingling are examples of sensory
disturbances." R. at 11. The Board's findings fall squarely within § 4.120's language about
impairment of motor and sensory function. It is difficult for the Court to fathom any use of an
assistive device such as a cane or walker that would not be due to symptoms related to impairment
of motor or sensory function, especially in the present case.




                                                  6
         In sum, when considering the first Thun element in the context of the evaluation of a
neurological condition, one must assess not only whether symptoms are contemplated by the
particular DC under which the condition is rated, here, DC 8520, but also whether they are
contemplated in the language of the preface to the neurologic and convulsive disorders DCs, that
is, in § 4.120. Given the broad nature of that provision, finding symptoms not contemplated by its
"impairment of motor, sensory or mental function" language presents quite a challenge. All the
symptoms for which a cane or walker could serve as a proxy are contemplated by § 4.120 as
impairments of motor and sensory function. In other words, the symptoms of sciatica that cause
the appellant to use assistive devices such as a cane or walker are contemplated by the schedular
rating criteria and therefore do not satisfy the first part of Thun's first element. However, the second
part of Thun's first element requires that we consider whether the rating schedule contemplates the
severity of those symptoms. We turn to that subject next.
                                                    5. Severity
         Unlike § 4.120, DC 8520 does not provide a general list of symptoms to gauge the severity
of incomplete paralysis of the sciatic nerve, except at the "severe" level, referring only to "marked
muscular atrophy."3 38 C.F.R. § 4.124a, DC 8520. Instead, for incomplete paralysis, DC 8520
provides that "mild" symptoms yield a 10% rating while "moderate" symptoms warrant 20%. And
"moderately severe" symptoms correspond to a 40% rating, with "severe" symptoms "with marked
muscular atrophy" warranting 60%.
         DC 8520 does not define "mild," "moderate," "moderately severe," or "severe," or
generally associate those terms with specific symptoms. This lack of objective criteria for
differentiating between the specified severity levels means that any evidence indicating severity
of incomplete paralysis of the sciatic nerve is necessarily relevant to the schedular rating level. In
other words, entitlement to extraschedular referral based on severity is necessarily redundant of
the schedular analysis under this DC, at least until the veteran receives the maximum schedular
rating for incomplete paralysis of the sciatic nerve.4



         3
           DC 8520 does provide a list of symptoms for complete paralysis of the sciatic nerve, but the appellant does
not argue that his disability should be rated at that level.
         4
           To be clear, we leave for another day the possibility of extraschedular referral based on severity when an
appellant reaches the maximum schedular rating for incomplete paralysis of the sciatic nerve, as this question is not
raised by the facts of this case.



                                                          7
         Because of the nature of DC 8520, we note that our conclusion does not run afoul of the
Court's decision in King v. Shulkin, which held that "the availability of higher schedular ratings
plays no role in an extraschedular analysis and [] it is inappropriate for the Board to deny
extraschedular referral on this basis," 29 Vet.App. at 181. In King, the Board found that the
appellant was not entitled to an extraschedular rating, in part, because "the rating
criteria . . . provide[] for higher ratings for more severe symptoms." Id. at 179. In that case,
however, the rating schedule did not provide an appropriate remedy, because the appellant could
not have received a higher schedular rating based on his existing symptoms. See 38 C.F.R. §§ 4.85,
4.86 (2018). Here, on the other hand, if the appellant is correct that "his assigned 10[%] ratings do
not contemplate the severity of his bilateral lower extremity sciatica," Appellant's Supplemental
Br. at 4, then the rating schedule itself provides the appropriate remedy – assignment of a rating
greater than mild.5 This is so regardless of the reasons why his condition may be worse than mild
(here purportedly due to use of assistive devices), because there are no criteria in DC 8520 that
would need to be satisfied other than a level of severity worse than mild.
         Thus, because the appellant's sciatica is currently rated as "mild," his argument that he is
entitled to a higher disability rating on an extraschedular basis as a result of the severity of his
condition is, fundamentally, an argument for a higher schedular rating. Given that the appellant
previously abandoned his appeal of the assigned schedular rating, that issue is not before the Court,
and we will not address it further.
         Here, the Board did not specifically address the severity of the appellant's sciatica in the
extraschedular context. Yet, we hold that the Board's error in this regard is harmless, as we
conclude that, as a matter of law, the severity of the appellant's sciatica for which he uses a cane
or walker is contemplated by the very nature of DC 8520, at least at the level at which he is
currently rated. See Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (holding that the harmless-error
analysis applies to the Court's review of Board decisions and that the burden is on the appellant to
show prejudice as a result of VA error).




         5
            Here, too, we note that, if the appellant thought that the severity of his sciatica was greater than mild and
closer to moderate, for example due to his use of assistive devices, he could have argued pursuant to 38 C.F.R. § 4.7
that his disability picture more nearly approximates the moderate level. Again, this is a schedular consideration.



                                                           8
                                           6. Other Effects
       In his supplemental brief, the appellant argues that the categories of impairment of motor,
sensory, or mental function provided in § 4.120 "do not contemplate the effect of the use of a
walker." Appellant's Supplemental Br. at 2. In other words, the appellant asserts that, though the
symptoms that led him to use an assistive device in the first place may be contemplated by the
rating schedule, the effects of such use are not. In this vein, he argues that the use of an assistive
device may cause effects that "are not necessarily contemplated" because "they represent a
profound impact on an individual that goes beyond the functional loss that others with the same
disability" do not experience. Id. Specifically, he notes that the use of a cane or walker "slows the
person down; limits him to walking on smooth surfaces; keeps both hands occupied; prevents him
from turning quickly, backing up smoothly, squeezing through small spaces, and using stairs; and
requires rest." Id. The Court first notes that the appellant did not raise this argument in his initial
brief and instead asserted it for the first time at oral argument. This Court has discouraged parties
from raising arguments for the first time at oral argument, because to do so "does not assist the
Court and is unfair to opposing counsel." Atencio v. O'Rourke, 30 Vet.App. 74, 85 (2018); see also
Norvell v. Peake, 22 Vet.App. 194, 201 (2008) (the Court has "repeatedly discouraged parties from
raising arguments that were not presented in an initial brief to the Court"). We decline to address
this argument but note that the appellant has not alleged any additional symptoms he suffers
because of his use of a cane or walker (rather than simply positing hypothetical effects) and has
not pointed to anything in the record that the Board could or should have considered regarding
possible effects of his using a cane or walker. See Hilkert v. West, 12 Vet.App. 145, 151 (1999)
(en banc) (appellant bears burden of demonstrating error on appeal), aff'd per curiam, 232 F.3d
908 (Fed. Cir. 2000) (table).
                                             7. Summary
       In sum, both the symptoms and severity of the appellant's sciatica that require him to use a
cane or walker are contemplated by the schedular rating criteria, specifically, in the regulations
prefatory to DC 8520, such as § 4.120, and in DC 8520 itself. Therefore, we hold that the Board
did not err in its finding that the first element of Thun was not met on the ground that the appellant's
condition necessitates use of assistive devices. We now turn to the appellant's other arguments.




                                                   9
                             B. The Board's Credibility Determination
       The appellant also argues that the Board failed to provide an adequate statement of reasons
or bases for finding that he was not credible to report side effects from his pain medication and
thus that extraschedular referral was not warranted. The Board noted that the appellant reported
feeling drowsy and having poor concentration as a result of his pain medication. The Board found,
however, that these assertions were not supported by the evidence of record because, although he
had reported the use of pain medication on multiple occasions, "he did not report any side effects
of such medication at those times." R. at 12. The Board further found that the appellant had
reported nausea due to his medication but did not mention other symptoms at that time and during
subsequent treatment denied side effects. R. at 13. Finally, the Board relied on a July 2009 patient
agreement that the appellant signed in which he agreed to report "any significant side effects
related to his use of pain medication." Id. Based on this evidence, the Board found the appellant's
report of side effects not credible because it conflicted with the evidence of record and because he
failed to "report these symptoms to treatment providers despite his contractual obligation to do
so." Id. On this basis, the Board concluded extraschedular referral was not warranted.
       As the finder of fact, the Board has a duty to assess the weight and credibility of the
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown,
7 Vet.App. 429, 433 (1995). In making credibility determinations, the Board may consider factors
such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Caluza
v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). As with all its material
determinations of law or fact, the Board's determination as to credibility must be supported by an
adequate statement of reasons or bases. See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet.App.
517, 527 (1995). The statement of reasons or bases must explain the Board's reasons for
discounting favorable evidence. Thompson v. Gober, 14 Vet.App. 187, 188 (2000) (per curiam).
       The Court agrees with the appellant that the Board failed to provide an adequate statement
of reasons or bases for its adverse credibility determination. First, the Board relied on the fact that
the appellant had not reported side effects at various treatment appointments. But, those records
simply did not mention side effects. It is not clear, therefore, that the appellant was asked about
side effects at those times or that he did not actively deny side effects. "[T]he Board cannot
determine that lay evidence lacks credibility merely because it is unaccompanied by



                                                  10
contemporaneous medical evidence." Buchanan, 451 F.3d at 1337. Rather, the Board must "first
establish a proper foundation for drawing inferences against a claimant from an absence of
documentation." Fountain v. McDonald, 27 Vet.App. 258, 272 (2015). Here, the Board failed to
provide the foundation for relying on the medical records' silence on side effects.
       Additionally, the Board relied on the July 2009 patient agreement the appellant signed
obligating him to report "significant side effects." R. at 1046. The agreement does not define what
constitutes "significant side effects," although it lists "potential side effects" such as nausea,
dizziness, upset stomach, and hallucinations. Id. The list of potential side effects does not include
drowsiness or difficulty concentrating, the appellant's reported symptoms. The Court notes that, in
January 2012, the appellant reported experiencing nausea as a side effect of his medication. R. at
950. Thus, it is not clear that the appellant understood that he needed to report symptoms not
included in the list of potential side effects or why the Board appeared to believe he had such an
understanding or obligation.
       For these reasons, the Court holds that judicial review is frustrated and remand is warranted
for the Board to provide adequate reasons or bases in assessing the appellant's credibility regarding
his medication side effects and whether those side effects require extraschedular referral. See
Allday, 7 Vet.App. at 527; see also Tucker v. West, 11 Vet.App. 369, 374 (1998) (remand is
appropriate "where the Board has incorrectly applied the law, failed to provide an adequate
statement of reasons or bases for its determinations, or where the record is otherwise inadequate.").
       The Court is unable to conclude that the Board's reasons-or-bases error is harmless because
the Court cannot say whether extraschedular referral may have been warranted if the appellant's
statements regarding his side effects were properly considered. 38 U.S.C. § 7261(b)(2) (requiring
the Court to "take due account of the rule of prejudicial error"). This is, in part, because the Board,
after finding that element one of Thun was not satisfied, did not address element two of Thun,
specifically whether the appellant's sciatica markedly interfered with employment. See Yancy,
27 Vet.App. at 494-95. Given that the record contains statements from the appellant that he was
terminated from jobs because he was "moving too slowly" and "wasn't physically qualified for the
work," R. at 64, it is possible that the Board may have found that the first and second elements of
Thun were satisfied, and that extraschedular referral was therefore warranted, if the Board had
properly considered the appellant's statements regarding medication side effects and their effect
on his employment. The Board's failure to do so frustrates the Court's ability to review the decision



                                                  11
on appeal and prevents the Court from concluding that the Board's reasons-or bases-error was not
harmful to the appellant.6 See Sanders, 556 U.S. at 409; Southall-Norman, 28 Vet.App. at 356
(remanding a claim "because the Court [could not] conclude that the Board's reasons[-]or[-]bases
errors in assessing the veteran's credibility were harmless"); Arneson v. Shinseki, 24 Vet.App. 379,
389 (2011) (finding prejudice when error "could have altered" the Board's determination).
                                                 C. Other Matters
         The appellant also argues that the Board failed to adequately consider the collective impact
of his service-connected disabilities in its extraschedular analysis. Here, the Board's credibility
determination may affect any future collective-impact analysis because it affects how an individual
disability may be assessed. Thus, the Court need not address this argument at this point. See Best
v. Principi, 15 Vet.App. 18, 20 (2001) (per curiam order).
         On remand, the appellant may submit additional evidence and argument, including the
arguments raised in his briefs to this Court, according to Kutscherousky v. West, 12 Vet.App. 369,
372-73 (1999) (per curiam order), and the Board must consider any such evidence or argument
submitted, Kay v. Principi, 16 Vet.App. 529, 534 (2002). The Secretary must also proceed
expeditiously, in accordance with 38 U.S.C. §§ 5109B and 7112.


                                              III. CONCLUSION
         After consideration of the parties' briefs, oral arguments, the record on appeal, and the
governing law, the Court SETS ASIDE the November 17, 2016, Board decision and REMANDS
the matter for further proceedings consistent with this opinion.




         6
           The Court offers no opinion as to whether the appellant's statements are credible or whether Thun's second
element is met. These are matters for the Board to address properly in the first instance. See Hensley v. West, 212 F.3d
1255, 1263 (Fed. Cir. 2000).



                                                          12